Citation Nr: 1543240	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The Veteran testified at a Board videoconference hearing before the undersigned in April 2015.  A transcript of the hearing is associated with the Veteran's file.  

The issues of entitlement to an initial evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a TDIU requires the presence of impairment so severe that the average person would not be able to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran's service-connected disabilities include PTSD, evaluated at 50 percent, and sleep apnea, evaluated at 50 percent.  His overall disability evaluation is 80 percent, and he is therefore eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a). 

The evidence of record demonstrates the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran has previous experience driving a truck and working in sales type positions.  

During a November 2011 VA examination, the Veteran reported that as a result of his sleep pattern he is unable to function well (cognitively) thru the day due to insomnia.  

In February 2013, the Veteran's VA psychiatrist opined that he is "100% unemployable due to [PTSD] symptoms in addition to sleep apnea symptoms."  

In July 2015, after noting the relevant medical and employment history, a certified vocational rehabilitation counselor concluded the Veteran is not work-ready, and that "his symptomatology does not support a successful return to gainful employment."  She noted the Veteran previously worked in sales and opined that the effects of the Veteran's PTSD are "not consistent with any work in sales, sales management or marketing."  She further noted that any job which requires working with the public, close supervision, complex decision-making, prolonged concentration, persistence and pace, working in close proximity to others, and pressure for meeting deadlines or quotas would not be appropriate for the Veteran.  Multi-tasking was also out of the question per the counselor.  The counselor further stated that even simple jobs requiring no complex decision-making require constancy of focus and attention to detail which is a problem for the Veteran.  

The evidence of record also includes statements from the Veteran's friend, and a former employer, documenting his inability to maintain employment as a result of his PTSD symptoms.  See June 2012 Lay Statements.

The Board acknowledges that in July 2010 a VA mental health examiner concluded the Veteran does not have total occupational and social impairment due to PTSD signs and symptoms.  While this addresses the criteria for a total disability rating for PTSD under VA's Rating Schedule, it is not squarely on point regarding the more general standard applicable to the question of eligibility for a TDIU - whether the Veteran's PTSD would preclude employment.  See 38 C.F.R. §§ 4.16, 4.130 (2015).  Accordingly, the Board finds the other medical and lay evidence discussed above more probative to the question of employability.  

In summary, the Veteran has experience in sales and driving a truck.  The most probative evidence suggests that his service-connected disabilities result in trouble with focus, concentration, cognitive functioning due to insomnia, multi-tasking, working with others, and other job skills, which render the Veteran unable to obtain and maintain gainful employment.  As such, the Board finds entitlement to a TDIU is warranted in the instant case.  


ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran testified at the April 2015 Board hearing that he has received treatment at VA facilities at least since 2000.  To date, other than for the period October 2010 to August 2013, comprehensive VA treatment records have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.  

Further, the record reflects the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See January 2014 SSA award letter.  The record does not reflect an attempt by VA to secure copies of the SSA determination pertaining to the claimant or the medical records considered in conjunction with that determination.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Also at the April 2015 Board hearing, the Veteran testified that his service-connected PTSD has increased in severity since his last VA examination in July 2010, a period of over five years.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Finally, the Veteran's representative indicated at the April 2015 hearing that she would submit medical records related to the Veteran's treatment at Carolina Medical Center (formerly Presbyterian Hospital).  To date, these records have not been received by VA.  On remand, the Veteran and his representative should be afforded an additional opportunity to supply any private treatment records in support of his appeal or, in the alternative, be requested to submit the appropriate medical releases to allow VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he submit any private records related to treatment for PTSD.  The Veteran should specifically be asked about records from Carolina Medical Center (formerly Presbyterian Hospital).  The Veteran must also be notified that, in the alternative, he may complete the appropriate medical releases pertaining to his private treatment.  For each treatment provider identified, obtain the relevant records for inclusion in the claims file.  

2.  Obtain and associate with the claims file all outstanding, relevant VA treatment records.  Specifically, any treatment records generated by VA facilities prior to October 2010 and from August 2013 to the present should be obtained.  

3.  Request complete copies of any determination on a claim for disability benefits from SSA as well as the records, including medical records, considered in adjudicating the claim.  

4.  Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological and social impairment due to PTSD.  A complete rationale should be given for all opinions and conclusions expressed. 

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





Department of Veterans Affairs


